Citation Nr: 0724190	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from July 1975 to December 1980.  The veteran also 
served in the National Guard and Army Reserve from August 
1981 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.

In a June 2004 decision, the Board granted service connection 
for tinnitus. As this determination constitutes a full grant 
of the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  


FINDING OF FACT

The veteran had a left knee injury during active service in 
August 1975.  The veteran's lay statements and testimony note 
a history of left knee problems.


CONCLUSION OF LAW

Service connection for a left knee injury was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that he sustained 
a knee injury in August 1975.  He reported pain posteriorly 
over poppliteal fossa.  An x-ray was normal revealing no 
fracture or dislocation.  A military physician diagnosed him 
with a contusion of the medial left knee with some patellar 
crepitus.  In a July 1976 service medical report, the veteran 
reported a history of knee pain.  However, periodic 
examinations during the remainder of service and during 
National Guard and Army Reserve service were normal and the 
veteran denied any history of knee problems until an 
examination in May 1988.  The veteran received a permanent 
profile for his left knee in August 1989.

Private treatment records dating from May 1987 to April 1989 
note that the veteran reported injuries to his left knee 
"years ago."  Such a statement provides evidence in support 
of this claim because it was done years before he filed this 
claim.

When examined in May 1987 by Dr. E.R.T. M.D., the examiner 
found a 10-15 degree flexion contracture of the left knee, 
moderate medial joint line tenderness to palpation, no 
significant effusion, but no stability on varus, valgus or 
anterior posterior testing.  X-rays of the left knee revealed 
no bone abnormalities.  The examiner diagnosed the veteran 
with probable bucket handle tear, medial meniscus, displaced.  

Consequently, the veteran's private physician performed 
surgery in March 1988 to repair his torn ligament.   

At a VA compensation examination in August 2002, the examiner 
provided a diagnosis of status post medial meniscectomy, left 
knee with full extension and 145 degrees of flexion.  
However, the physician did not provide an opinion as to the 
etiology of his left knee condition.

At the RO hearing in August 2003, the veteran testified that 
his left knee never fully recovered from his initial injury 
in service in August 1975.  In this regard, he noted that his 
left knee continued to "hurt and ache."  Indeed, he 
testified that he had to train for the physical fitness test 
twice a year and he refused to seek treatment from the 
military to ensure the possibility of promotion and to 
prevent a military discharge.  In other words, the continued 
strain on his left knee from physical fitness training 
exacerbated his left knee condition throughout his military 
service.  

Similar to the RO in June 2004, the Board finds the veteran's 
testimony is credible.  Although the veteran does not have 
medical training, his lay testimony can establish the 
presence of observable symptomatology.  Hence, the Board 
finds his testimony provides evidence of continuity of 
symptomatology.  

After carefully reviewing the record, the Board finds that 
the evidence regarding the veteran's claim is in relative 
equipoise.  The veteran had an injury in service and provided 
testimony of its continuity of symptomatology.  When the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

Nevertheless, Dr. E.R.T. noted that the veteran had an 
intercurrent injury that does not appear to have any 
relationship to service.  In this May 1987 medical record, 
the veteran describes an incident in March or April of 1987 
in which he hyperflexed his left knee and it locked.  On 
physical examination, the private physician noted that he has 
been unable to gain full comfortable extension of the left 
knee.

As a result, the Board finds that the preponderance of the 
evidence supports a finding of service connection for a left 
knee condition, but only to the extent of the injury before 
the intercurrent event in March or April of 1987.  

The RO will be required to determine the extent to which the 
current knee disorder is related to service and which part of 
the disorder is related to the post-service injury. 

The nature and extent of the disorder solely related to 
service is not before the Board at this time. 

In light of the favorable outcome, there is no need to 
discuss whether VA satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


